It is an established principle that whenever the presumption is strong that an unjust verdict has been obtained by surprise, the court, on motion, ought to grant a new trial, and, from the bill of exceptions, it is conceived by this court that such was the case in the present suit. Therefore, it is considered by the court that the judgment aforesaid be reversed and set aside; that the cause be remanded to the court from whence it came for new proceedings to be had, to commence by granting to the defendant in said court a new trial, and that the plaintiff recover of the defendant in this court his costs in this behalf expended, which is ordered to be certified to the said court.